DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the first end part is a part of the coil that is closest to a first principal surface of the pair of principal surfaces and the second end part is a part of the coil that is closest to a second principal surface of the pair of principal surfaces” is indefinite and unclear. The statement “the first end part is a part of the coil that is closest to a first principal surface of the pair of principal surfaces” is supposed to do a comparison to something but it is not stated in the claim language. Also, the statement “the second end part is a part of the coil that is closest to a second principal surface of the pair of principal surfaces” is supposed to do a comparison to something but it is not stated in the claim language. The examiner suggests clarification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamano [WO 2007/080680] in view of Tseng et al. [U.S. Pub. No. 2016/0141102].
Regarding Claim 1, Yamano shows a multilayer coil component (Figs. 12-13 with teachings from Figs. 2-4) comprising: 
an element body (see Fig. 12) formed by lamination of a plurality of dielectric layers (20-25, Paragraph [0028]), and having a pair of end surfaces (left and right surfaces, see Fig. 12) facing each other (see Fig. 12), a pair of principal surfaces (top and bottom surfaces, see Fig. 12) facing each other in a lamination direction (see Fig. 12) of the plurality of dielectric layers (see Fig. 12), and a pair of side surfaces (front and back surfaces, see Fig. 12) facing each other (see Fig. 12); 
a coil configured by connection of a plurality of conductors (31-34) in the element body (see Fig. 12); and 
a first terminal electrode (5’) at an outer side of a first end surface (see Figs. 12-13, element 5’ at an outer side of a left end surface) of the pair of end surfaces and a second terminal electrode (4’) at an outer side of a second end surface (see Figs. 12-13, element 4’ at an outer side of a right end surface) of the pair of end surfaces, wherein 
a coil axis of the coil extends in a facing direction of the pair of principal surfaces (see Figs. 12-13, the coil axis of the coil extends in a facing direction of the top and bottom surfaces),
each of the first terminal electrode (5’) and the second terminal electrode (4’) is extends in the facing direction (see Figs. 12-13) and has a portion (50’, 40’) on a same one of the pair of principal surfaces (see Figs. 12-13, elements 50’, 40’ on a same one of the top and bottom surfaces),
a part of the first terminal electrode extends inwardly from the first end surface (a part of element 5’ such as element 51’ extends inwardly from the left end surface), 
a part of the second terminal electrode extends inwardly from the second end surface (a part of element 4’ such as element 41’ extends inwardly from the right end surface), 
the coil includes a first connection part (34b or first connection part C1, see Drawing A below) and joined to the first terminal electrode (5’) and a second connection part (31a or second connection part C2, see Drawing A below) joined to the second terminal electrode (4’), -2-Application No. 16/394,005 
the coil includes opposite first (end part of element 34) and second (end part of element 31) end parts (see Figs. 12-13), 
the first connection part is connected to the first end part of the coil (see Fig. 12 and Drawing A below, element 34b or first connection part C1 is connected to the end part of element 34), and is in an identical dielectric layer (24) with a conductor (conductor of element 34) included in the first end part (see Figs. 12-13), 
the second connection part is connected to the second end part of the coil (see Fig. 12 and Drawing A below, element 31a or second connection part C2 is connected to the end part of element 31), and is in an identical dielectric layer (21) with a conductor (conductor of element 31) included in the second end part (see Figs. 12-13),
the first end part is a part of the coil that is closest to a first principal surface (top principal surface) of the pair of principal surfaces (end part of element 34 is a part of the coil that is closest to a top principal surface) and the second end part is a part of the coil that is closest to a second principal surface (bottom principal surface) of the pair of principal surfaces (end part of element 31 is a part of the coil that is closest to a bottom principal surface).
Yamano does not explicitly show a recessed part is provided in each of the first terminal electrode and the second terminal electrode in the element body.
Tseng et al. shows a device (Fig. 2) teaching and suggesting a recessed part is provided in each of the first terminal electrode (E1) and the second terminal electrode (E2) in the element body (see Fig. 2, a recessed part is provided elements E1, E2).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a recessed part is provided in each of the first terminal electrode and the second terminal electrode in the element body as taught by Tseng et al. for device as disclosed by Yamano to increase contact areas to strength the adhesion (Paragraph [0053]).
Regarding Claim 2, Tseng et al. shows the recessed part of the first terminal electrode faces the recessed part of the second terminal electrode (see Fig. 2, the recessed part of element E1 faces the recessed part of element E2).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamano in view of Tseng et al. as applied to claim 1 above, and further in view of Shimoda et al. [U.S. Pub. No. 2019/0051450].
Regarding Claim 3, Yamano in view of Tseng et al. shows the claimed invention as applied above but does not show the recessed part of both the first terminal electrode and the second terminal electrode faces at least one of the pair of side surfaces.
Shimoda et al. shows an inductor component (Fig. 8 with teachings from Figs. 1-7) teaching and suggesting the recessed part of both the first terminal electrode and the second terminal electrode faces at least one of the pair of side surfaces (see Fig. 8 and Drawing 2 below, the recessed part of elements 30, 40 faces at least one of the front and back surfaces).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the recessed part of both the first terminal electrode and the second terminal electrode faces at least one of the pair of side surfaces as taught by Tseng et al. for device as disclosed by Yamano in view of Tseng et al. to suppress the occurrence of cracking or chipping (Paragraph [0005]).



Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamano [WO 2007/080680] in view of Okuyama et al. [U.S. Pub. No. 2002/0008606].
Regarding Claim 1, Yamano shows a multilayer coil component (Figs. 2-4) comprising: 
an element body (see Figs. 2-4) formed by lamination of a plurality of dielectric layers (20-25, Paragraph [0028]), and having a pair of end surfaces (right and left surfaces, see Figs. 2-4) facing each other (see Figs. 2-4), a pair of principal surfaces (top and bottom surfaces, see Figs. 2-4) facing each other in a lamination direction (see Figs. 2-4) of the plurality of dielectric layers (see Figs. 2-4), and a pair of side surfaces (front and back surfaces, see Figs. 2-4) facing each other (see Figs. 2-4); 
a coil configured by connection of a plurality of conductors (31-34) in the element body (see Figs. 2-4); and 
a first terminal electrode (4) at an outer side of a first end surface (see Figs. 2-4, element 4 at an outer side of a right end surface) of the pair of end surfaces and a second terminal electrode (5) at an outer side of a second end surface (see Figs. 2-4, element 5 at an outer side of a left end surface) of the pair of end surfaces, wherein 
a coil axis of the coil extends in a facing direction of the pair of principal surfaces (see Figs. 2-4, the coil axis of the coil extends in a facing direction of the top and bottom surfaces),
each of the first terminal electrode (4) and the second terminal electrode (5) is extends in the facing direction (see Figs. 2-4) and has a portion (40, 50) on a same one of the pair of principal surfaces (see Figs. 2-4, elements 40, 50 on a same one of the top and bottom surfaces),
a part of the first terminal electrode extends inwardly from the first end surface (a part of element 4 such as element 41 extends inwardly from the right end surface), 
a part of the second terminal electrode extends inwardly from the second end surface (a part of element 5 such as element 51 extends inwardly from the left end surface), 
the coil includes a first connection part (34b or first connection part C1, see Drawing B below) and joined to the first terminal electrode (4) and a second connection part (31a or second connection part C2, see Drawing B below) joined to the second terminal electrode (5), -2-Application No. 16/394,005 
the coil includes opposite first (end part of element 34) and second (end part of element 31) end parts (see Figs. 2-4), 
the first connection part is connected to the first end part of the coil (see Fig. 2 and Drawing B below, element 34b or first connection part C1 is connected to the end part of element 34), and is in an identical dielectric layer (24) with a conductor (conductor of element 34) included in the first end part (see Figs. 2-4), 
the second connection part is connected to the second end part of the coil (see Fig. 2 and Drawing B below, element 31a or second connection part C2 is connected to the end part of element 31), and is in an identical dielectric layer (21) with a conductor (conductor of element 31) included in the second end part (see Figs. 2-4),
the first end part is a part of the coil that is closest to a first principal surface (top principal surface) of the pair of principal surfaces (end part of element 34 is a part of the coil that is closest to a top principal surface) and the second end part is a part of the coil that is closest to a second principal surface (bottom principal surface) of the pair of principal surfaces (end part of element 31 is a part of the coil that is closest to a bottom principal surface).
Yamano does not explicitly show a recessed part is provided in each of the first terminal electrode and the second terminal electrode in the element body.
Okuyama et al. shows an electronic component (Figs. 2-3) teaching and suggesting a part of the first terminal electrode extends inwardly from the first end surface (a part of element 4 such as elements 4b, 4c extends inwardly from the right end surface), a part of the second terminal electrode extends inwardly from the second end surface (a part of element 3 such as element 3b, 3c extends inwardly from the left end surface), and a recessed part is provided in each of the first terminal electrode (4) and the second terminal electrode (3) in the element body (see Figs. 2-3, a recessed part formed by elements 4b, 4c, 3b, 3c is provided in each of elements 4, 3).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a recessed part is provided in each of the first terminal electrode and the second terminal electrode in the element body as taught by Okuyama et al. for device as disclosed by Yamano to prevent wire breakage and achieve superior reliability of electrical connection (Paragraphs [0146]-[0149]).
Regarding Claim 2, Okuyama et al. shows the recessed part of the first terminal electrode faces the recessed part of the second terminal electrode (see Figs. 2-3, the recessed part of element 4 faces the recessed part of element 3).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamano in view of Okuyama et al. as applied to claim 1 above, and further in view of Shimoda et al. [U.S. Pub. No. 2019/0051450].
Regarding Claim 3, Yamano in view of Okuyama et al. shows the claimed invention as applied above but does not show the recessed part of both the first terminal electrode and the second terminal electrode faces at least one of the pair of side surfaces.
Shimoda et al. shows an inductor component (Fig. 8 with teachings from Figs. 1-7) teaching and suggesting the recessed part of both the first terminal electrode and the second terminal electrode faces at least one of the pair of side surfaces (see Fig. 8 and Drawing 2 below, the recessed part of elements 30, 40 faces at least one of the front and back surfaces).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the recessed part of both the first terminal electrode and the second terminal electrode faces at least one of the pair of side surfaces as taught by Tseng et al. for device as disclosed by Yamano in view of Okuyama et al. to suppress the occurrence of cracking or chipping (Paragraph [0005]).



Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okuyama et al. [U.S. Pub. No. 2002/0008606] in view of Yamano [WO 2007/080680].
Regarding Claim 1, Okuyama et al. shows a multilayer coil component (Figs. 2-3) comprising: 
an element body (see Figs. 2-3) formed by lamination of a plurality of layers (11-17), and having a pair of end surfaces (right and left surfaces, see Figs. 2-3) facing each other (see Figs. 2-3), a pair of principal surfaces (top and bottom surfaces, see Figs. 2-3) facing each other in a lamination direction (see Figs. 2-3) of the plurality of dielectric layers (see Figs. 2-3), and a pair of side surfaces (front and back surfaces, see Figs. 2-3) facing each other (see Figs. 2-3); 
a coil configured by connection of a plurality of conductors (6, 8 or 13b, 15b) in the element body (see Figs. 2-3); and 
a first terminal electrode (4) at an outer side of a first end surface (see Figs. 2-3, element 4 at an outer side of a right end surface) of the pair of end surfaces and a second terminal electrode (3) at an outer side of a second end surface (see Figs. 2-3, element 3 at an outer side of a left end surface) of the pair of end surfaces, wherein 
a coil axis of the coil extends in a facing direction of the pair of principal surfaces (see Figs. 2-3, the coil axis of the coil extends in a facing direction of the top and bottom surfaces),
each of the first terminal electrode (4 or 13d) and the second terminal electrode (3 or 15c) is extends in the facing direction (see Figs. 2-3) and has a portion (17c, 17b, 11c, 11b) on a same one of the pair of principal surfaces (see Figs. 2-3, elements 17c, 17b, 11c, 11b on a same one of the top and bottom surfaces),
a part of the first terminal electrode extends inwardly from the first end surface (a part of element 4 or 13d such as element 4b, 4c or end portions of element 13d extends inwardly from the right end surface), 
a part of the second terminal electrode extends inwardly from the second end surface (a part of element 3 or 15c such as element 3b, 3c or end portions of element 15c extends inwardly from the left end surface), 
the coil includes a first connection part (first connection part C1, see Drawing C below) and joined to the first terminal electrode (4 or 13d) and a second connection part (second connection part C2, see Drawing C below) joined to the second terminal electrode (3 or 15c), -2-Application No. 16/394,005 
the coil includes opposite first (end part of element 8 or 13b) and second (end part of element 6 or 15b) end parts (see Figs. 2-3), 
the first connection part is connected to the first end part of the coil (see Fig. 3 and Drawing C below, first connection part C1 is connected to the end part of element 8 or 13b), and is in an identical layer (13) with a conductor (conductor of element 8 or 13b) included in the first end part (see Figs. 2-3), 
the second connection part is connected to the second end part of the coil (see Fig. 3 and Drawing C below, second connection part C2 is connected to the end part of element 6 or 15b), and is in an identical layer (15) with a conductor (conductor of element 6 or 15b) included in the second end part (see Figs. 2-3),
the first end part is a part of the coil that is closest to a first principal surface (top principal surface) of the pair of principal surfaces (end part of element 8 or 13b is a part of the coil that is closest to a top principal surface) and the second end part is a part of the coil that is closest to a second principal surface (bottom principal surface) of the pair of principal surfaces (end part of element 6 or 15b is a part of the coil that is closest to a bottom principal surface), and
a recessed part is provided in each of the first terminal electrode (4 or 13d) and the second terminal electrode (3 or 15c) in the element body (see Figs. 2-3, a recessed part formed by elements 4b, 4c, 3b, 3c or U-shaped of elements 13d, 15c is provided in each of elements 4 or 13d, 3 or 15c, Paragraphs ]0063], [0068]).
Okuyama et al. does not explicitly show the layers are made of dielectric.
Yamano shows an inductor (Figs. 2-4 or 12-13) teaching and suggesting the layers (20-25) are made of dielectric (Paragraph [0028]). Yamano also shows the first connection part is connected to the first end part of the coil (see Fig. 2 and Drawing B below, element 34b or first connection part C1 is connected to the end part of element 34), and is in an identical dielectric layer (24) with a conductor (conductor of element 34) included in the first end part (see Figs. 2-4), the second connection part is connected to the second end part of the coil (see Fig. 2 and Drawing B below, element 31a or second connection part C2 is connected to the end part of element 31), and is in an identical dielectric layer (21) with a conductor (conductor of element 31) included in the second end part (see Figs. 2-4).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the layers are made of dielectric as taught by Yamano for device as disclosed by Okuyama et al. to facilitate insulation to prevent shorting of adjacent conductors to achieve desirable operating characteristics.
Regarding Claim 2, Okuyama et al. shows the recessed part of the first terminal electrode faces the recessed part of the second terminal electrode (see Figs. 2-3, the recessed part of element 4 faces the recessed part of element 3).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okuyama et al. in view of Yamano as applied to claim 1 above, and further in view of Shimoda et al. [U.S. Pub. No. 2019/0051450].
Regarding Claim 3, Okuyama et al. in view of Yamano shows the claimed invention as applied above but does not show the recessed part of both the first terminal electrode and the second terminal electrode faces at least one of the pair of side surfaces.
Shimoda et al. shows an inductor component (Fig. 8 with teachings from Figs. 1-7) teaching and suggesting the recessed part of both the first terminal electrode and the second terminal electrode faces at least one of the pair of side surfaces (see Fig. 8 and Drawing 2 below, the recessed part of elements 30, 40 faces at least one of the front and back surfaces).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the recessed part of both the first terminal electrode and the second terminal electrode faces at least one of the pair of side surfaces as taught by Tseng et al. for device as disclosed by Okuyama et al. in view of Yamano to suppress the occurrence of cracking or chipping (Paragraph [0005]).

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamano [WO 2007/080680] in view of Shimoda et al. [U.S. Pub. No. 2019/0051450].
Regarding Claim 1, Yamano shows a multilayer coil component (Figs. 12-13 with teachings from Figs. 2-4) comprising: 
an element body (see Fig. 12) formed by lamination of a plurality of dielectric layers (20-25, Paragraph [0028]), and having a pair of end surfaces (left and right surfaces, see Fig. 12) facing each other (see Fig. 12), a pair of principal surfaces (top and bottom surfaces, see Fig. 12) facing each other in a lamination direction (see Fig. 12) of the plurality of dielectric layers (see Fig. 12), and a pair of side surfaces (front and back surfaces, see Fig. 12) facing each other (see Fig. 12); 
a coil configured by connection of a plurality of conductors (31-34) in the element body (see Fig. 12); and 
a first terminal electrode (5’) at an outer side of a first end surface (see Figs. 12-13, element 5’ at an outer side of a left end surface) of the pair of end surfaces and a second terminal electrode (4’) at an outer side of a second end surface (see Figs. 12-13, element 4’ at an outer side of a right end surface) of the pair of end surfaces, wherein 
a coil axis of the coil extends in a facing direction of the pair of principal surfaces (see Figs. 12-13, the coil axis of the coil extends in a facing direction of the top and bottom surfaces),
each of the first terminal electrode (5’) and the second terminal electrode (4’) is extends in the facing direction (see Figs. 12-13) and has a portion (50’, 40’) on a same one of the pair of principal surfaces (see Figs. 12-13, elements 50’, 40’ on a same one of the top and bottom surfaces),
a part of the first terminal electrode extends inwardly from the first end surface (a part of element 5’ such as element 51’ extends inwardly from the left end surface), 
a part of the second terminal electrode extends inwardly from the second end surface (a part of element 4’ such as element 41’ extends inwardly from the right end surface), 
the coil includes a first connection part (34b or first connection part C1, see Drawing A below) and joined to the first terminal electrode (5’) and a second connection part (31a or second connection part C2, see Drawing A below) joined to the second terminal electrode (4’), -2-Application No. 16/394,005 
the coil includes opposite first (end part of element 34) and second (end part of element 31) end parts (see Figs. 12-13), 
the first connection part is connected to the first end part of the coil (see Fig. 12 and Drawing A below, element 34b or first connection part C1 is connected to the end part of element 34), and is in an identical dielectric layer (24) with a conductor (conductor of element 34) included in the first end part (see Figs. 12-13), 
the second connection part is connected to the second end part of the coil (see Fig. 12 and Drawing A below, element 31a or second connection part C2 is connected to the end part of element 31), and is in an identical dielectric layer (21) with a conductor (conductor of element 31) included in the second end part (see Figs. 12-13),
the first end part is a part of the coil that is closest to a first principal surface (top principal surface) of the pair of principal surfaces (end part of element 34 is a part of the coil that is closest to a top principal surface) and the second end part is a part of the coil that is closest to a second principal surface (bottom principal surface) of the pair of principal surfaces (end part of element 31 is a part of the coil that is closest to a bottom principal surface).
Yamano does not explicitly show a recessed part is provided in each of the first terminal electrode and the second terminal electrode in the element body.
Shimoda et al. shows an inductor component (Fig. 8 with teachings from Figs. 1-7) teaching and suggesting a recessed part is provided in each of the first terminal electrode (30) and the second terminal electrode (40) in the element body (see Fig. 8 and Drawing 2 below, element 30 have recessed part and the same can be done to element 40 as disclosed in Paragraphs [0071]-[0073] so that a recessed part is provided elements 30, 40).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a recessed part is provided in each of the first terminal electrode and the second terminal electrode in the element body as taught by Shimoda et al. for device as disclosed by Yamano to suppress the occurrence of cracking or chipping (Paragraph [0005]).
Regarding Claim 2, Shimoda et al. shows the recessed part of the first terminal electrode faces the recessed part of the second terminal electrode (see Fig. 8 and Drawing 2 below, the recessed part of element 30 faces the recessed part of element 40).
Regarding Claim 3, Shimoda et al. shows the recessed part of both the first terminal electrode and the second terminal electrode faces at least one of the pair of side surfaces (see Fig. 8 and Drawing 2 below, the recessed part of elements 30, 40 faces at least one of the front and back surfaces).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamano in view of Shimoda et al. as applied to claim 1 above, and further in view of Tseng et al. [U.S. Pub. No. 2016/0141102].
Regarding Claim 2, Yamano in view of Shimoda et al. shows the claimed invention as applied above.
In addition, Tseng et al. shows a device (Fig. 2) teaching and suggesting the recessed part of the first terminal electrode faces the recessed part of the second terminal electrode (see Fig. 2, the recessed part of element E1 faces the recessed part of element E2).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the recessed part of the first terminal electrode faces the recessed part of the second terminal electrode as taught by Tseng et al. for device as disclosed by Yamano in view of Shimoda et al. to increase contact areas to strength the adhesion (Paragraph [0053]).


    PNG
    media_image1.png
    822
    722
    media_image1.png
    Greyscale

Drawing A

    PNG
    media_image2.png
    767
    693
    media_image2.png
    Greyscale

Drawing B

    PNG
    media_image3.png
    868
    750
    media_image3.png
    Greyscale

Drawing C


    PNG
    media_image4.png
    838
    679
    media_image4.png
    Greyscale

Drawing 1

    PNG
    media_image5.png
    407
    721
    media_image5.png
    Greyscale

Drawing 2

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837